tax_exempt_and_government_entities_division uics internal_revenue_service washington d c jul iep bhit- b legend taxpayer a trustee b individual c individual d individual e individual f individual g trust t subtrust u date date date date date date date page date date date date date plan x plan w corporation z state n county o dear this is in response to the request for letter rulings under sec_401 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated on the following facts and representations and the request for letter rulings is based taxpayer a whose date of birth was date died on date as of his date of death taxpayer a was a participant in plan x and in at age plan w at his death taxpayer a was a resident of state n taxpayer a had two sons individual f and individual g on or about date taxpayer a named trust t as the beneficiary of his interest in plan x on or about date the beneficiary of his interest in plan w at his death corporation z was the administrator of plans x and w taxpayer a named trust t as page trust t was created by taxpayer a as grantor and trustor on date pursuant to sec_1 of trust t on date by the first amendment to trust t your authorized representative has asserted that trust t is valid under the laws of state n trust t was amended sec_1 of trust t provides that trust t became irrevocable at the death of taxpayer a trustee b is the trustee of trust t sec_4 e of the first amendment to trust t creates subtrust u sec_4 e of trust t provides in relevant part upon the death of taxpayer a all of the proceeds of any qualified_plan shall be held for the descendants of taxpayer a as set forth in sec_4 e sec_4 e of trust t defines descendants as the children and issue of individual f and individual g said issue are individual c whose date of birth was date date of birth was date and individual e whose date of birth was date individual d whose individual c is the eldest of individuals c d and e sec_4 e of the first amendment to trust t provides that distributions shall be made primarily to or for the benefit of the children or issue of individuals f and g who are individuals c d and e the assets of trust t subtrust u are to be used for the post-secondary education of individuals c d and e during the term of trust t and for certain other enumerated needs on the date which i sec_30 years from the date of taxpayer a’s death trust t terminate and the remaining corpus of trust t subtrust u is to be distributed to the then living grandchildren of taxpayer a who have either graduated or are making satisfactory progress in school at the time of trust t’s termination sec_4 of trust t provides that upon the death of all of taxpayer a’s children and grandchildren trust t shall terminate upon the death of the last of them to die and trust t shall be distributed in equal shares to taxpayer a’s lineal_descendants by right of representation excluding however taxpayer a's sons individuals f and g accordingly under the provisions of trust t individuals c d and e are the eldest named beneficiaries of taxpayer a’s interests in plans x and w of whom as noted above individual c is the eldest is to section v of trust t provides that the trustee is authorized at any time or from time to time after the death of taxpayer a in his sole and absolute discretion to pay from the assets of the trust which are included in taxpayer a’s gross_estate for federal estate_tax purposes all or any part of the last illness funeral and burial expenses of such deceased taxpayer a taxes imposed upon said taxpayer a’s taxable_estate costs of administration of the proportionate page share for the descendent taxpayer a’s probate_estate including without limitation personal_representatives and attorneys’ fees irrespective of the size condition or nature of said probate_estate on date a probate_estate was opened and trustee b was your authorized representative asserts appointed by the county o state n superior court as the personal representative of taxpayer a’s estate that the probate_estate was insolvent and had been insolvent since taxpayer a’s death in light of said insolvency and in order to complete the administration of taxpayer a’s probate_estate on date representative filed a petition for approval of accounting and for decree of settlement and distribution with the probate_court the petition requested that trust t pay approximately of taxpayer a’s estate’s administration_expenses and estate_taxes subsequently a bank creditor filed an objection to the petition and asserted that trust t should pay all of the debts and expenses of taxpayer a's estate on or about date petition was settled the bank creditor’s objection to the trustee b as personal section 33-1126c of the revised statutes of state n provides that any money or other assets payable to a participant in or beneficiary of or any interest of any participant in or beneficiary in a retirement_plan under sec_401 sec_403 sec_403 sec_408 sec_408a sic or or a deferred_compensation plan under sec_457 of the united_states internal_revenue_code_of_1986 as amended shall be exempt from any and all claims of creditors of the beneficiary or participant section 1126c contains several exceptions to the general_rule which are not pertinent to this ruling_request your authorized representative asserts that the argument presented in the probate_court as to why section 33-1126c of the revised statutes of state n which the court recognized would not apply to trust t was that since taxpayer a’s estate was insolvent trust t had to bear responsibility for the payment of taxes and expenses the bank creditor also argued that section 33-1126c of the revised statutes of state n only protected qualified_plan assets when they remained in the plan assets were distributed from plan x to trust t the insolvency of taxpayer a’s estate and state n law in ordering trust t to pay taxes and expenses in this case the statute’s protection ceased once the in short the court relied upon your authorized representative has asserted that since calendar_year _ distributions intended to meet the requirements of code sec_401 have been made from plans x and w to trust t over the life expectancy of individual c page based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 distributions from plan x may be made to trust t over the life expectancy of individual c the eldest of individuals c d and e the beneficiaries of trust t and that for purposes of code sec_401 distributions from plan w may be made to trust t over the life expectancy of individual c the eldest of individuals c d and e the beneficiaries of trust t with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age page with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee's death calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan ‘ sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not page pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not page available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year in accordance with the final regulations referenced above as noted above if distributions are made to a_trust even if the trust is a see-through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary for purposes of determining which trust beneficiary's life expectancy will be used to determine the minimum_required_distribution payout period the term beneficiary in general includes individuals or entities who are not eligible to be treated as designated beneficiaries within the meaning of code sec_401 the issue raised in this ruling_request is which trust t beneficiaries must be considered in determining who is the designated_beneficiary of certain qualified_plans where distributions from the plans are made to a_trust of which specific provisions authorize the payment of taxes administrative and funeral_expenses from trust assets and where plan assets are in fact used to pay said taxes and expenses in this case distributions from plans x and w are being made directly to trust t the named beneficiaries of trust t are numerous individuals of whom individual c is the eldest beneficiary furthermore although the provisions of trust t authorize the payment of funeral burial and administrative expenses associated with the death of taxpayer a the above referenced state n statute protects qualified_plan assets against being used to pay said expenses as noted above in spite of section 33-1126c of the revised statutes of state n the county o state n superior court required trust t assets including amounts distributed from plan x and plan w be used to pay expenses associated with the probate of taxpayer a’s estate as also noted above although the county o state n superior court recognized the applicability of said statute it concluded that its applicability would cease in this case once distributions from plans x and w were made to trust t because no other assets existed to defray probate expenses page thus with respect to this ruling_request based on the facts of this case which required the county o state n superior court to order plan x and plan w assets be used to pay estate expenses we will not treat the creditors referenced in section v of trust t as potential beneficiaries for purposes of code sec_401 thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that for purposes of code sec_401 distributions from plan x may be made to trust t over the life expectancy of individual c the eldest of individuals c d and e the beneficiaries of trust t and that for purposes of code sec_401 distributions from plan w may be made to trust t over the life expectancy of individual c the eldest of said individuals c d and e the beneficiaries of trust t this ruling letter is based on the assumption that plans x and w either have met are meeting or will meet the requirements of code sec_401 at all times relevant thereto it also assumes that trust t and subtrust u created thereunder are valid under the laws of state n as represented pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours jaun v glow frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
